This is an appeal from an order of the trial judge granting a temporary injunction *Page 525 
restraining appellants from selling certain real estate under a power of sale contained in a deed of trust.
The application for injunction is based upon the provisions of the so-called Moratorium Law, House Bill No. 231, chapter 102, p. 225, General Laws 43d Legislature, 1933 (Vernon's Ann.Civ.St. art. 2218b).
We have previously held this act to be unconstitutional and void. Murphy v. Phillips (Tex.Civ.App.) 63 S.W.2d 404. We adhere to our holding in that case.
The order of the trial judge will be reversed, and the injunction dissolved.